Citation Nr: 1029932	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-26 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension.

2. Entitlement to a compensable evaluation bilateral pes cavus.

3.  Entitlement to a compensable evaluation right knee 
retropatellar pain syndrome (right knee disability).

4.  Entitlement to a compensable evaluation left knee 
retropatellar pain syndrome (left knee disability).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Morales


INTRODUCTION

The Veteran served on active duty from January 1984 to November 
2005.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The Veteran 
attended a hearing before the undersigned in February 2010.

At his hearing, the Veteran mentioned that his blood pressure is 
extremely close to the Federal Aviation Administration (FAA) 
limit for pilots.  This clearly shows an impact on the Veteran's 
employment that is not anticipated by the rating schedule.  As 
such, extraschedular consideration may be required.  This matter 
is REFERRED to the RO for proper action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In November 2006, the Veteran submitted a statement from Dr. E.H. 
which outlined the current severity of the Veteran's service 
connected disabilities.  However, it does not appear that this 
evidence was considered by the RO, as it is not listed in the 
April 2007 statement of the case.  At his February 2010 hearing, 
the Veteran was asked if he desired to submit a waiver of the 
agency of original jurisdiction's (AOJ's) consideration of this 
evidence so that the Board may consider the newly submitted 
documents in the first instance.  The Veteran declined to waive 
AOJ consideration and requested a remand to accord the AOJ an 
opportunity to readjudicate the Veteran's claim in light of this 
additional evidence.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.  The Veteran's last VA 
examination was a general pre-discharge examination in August 
2005.  Given the amount of time that has passed, more recent 
examinations are required.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994) (when the available evidence is too old for adequate 
evaluation of the Veteran's current symptomatology, the duty to 
assist requires providing a new examination).

A review of the file reveals outstanding medical records that 
must be obtained. Regulations provide that efforts must be made 
to secure all private medical records and VA records that may 
exist related to the Veteran's claim.  38 C.F.R. § 3.159(c)(1) 
defines reasonable efforts in obtaining records outside the 
custody of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  At his hearing, the Veteran reported that he 
undergoes regular FAA physicals for his job as an airline pilot.  
He also reported that he received regular care at Piedmont 
Medical in Newnan, Georgia.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and complete 
treatment records from Piedmont Medical in 
Newnan, Georgia.  Evidence of attempts to 
obtain these records should be associated 
with the claims file.  Do not associate 
duplicate records with the claims file.

2.  Obtain the Veteran's complete examination 
and clinical record from the FAA.  Evidence 
of attempts to obtain these records should be 
associated with the claims file.  Do not 
associate duplicate records with the claims 
file.

3.  Schedule the Veteran for a VA examination 
to determine the current severity of his foot 
disability and his bilateral knee disability.  
The entire claims file must be made available 
to the VA examiner.  Pertinent documents 
should be reviewed. The examiner should 
conduct a complete history and physical, 
including describing ranges of motion with a 
notation of where pain begins.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner.  
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 

4.  Schedule the Veteran for a VA examination 
to determine the current severity of his 
hypertension.  The Veteran should be 
scheduled for blood pressure readings on 
three different days.  The entire claims file 
must be made available to the VA examiner.  
Pertinent documents should be reviewed.  The 
examiner should conduct a complete history 
and physical, noting whether the Veteran 
requires medication for his hypertension and 
whether his hypertension has the potential to 
impact his employment.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner.  
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

5.  After completing the above action, 
readjudicate the issues on appeal, taking 
into consideration the November 2006 opinion 
of Dr. E.H.  If the issues on appeal continue 
to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  The appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

